Dallingee, Judge:
This appeal to reappraisement involves the question of the dutiable value of 20 live lizard canaries imported from England and entered at the port of Pittsburgh, Pa., where they were entered at the invoice price of $3.75 each. The females were appraised at 10 shillings each and the male birds at 20 shillings, or 1 pound, each.
At the hearing held before me at Pittsburgh on November 14, 1938, the plaintiff appeared in person and testified that he had bought and sold canaries, and raised them, for a number of years; that the partic*893ular birds, the subject of this importation, were imported by him from Halifax, England; that they were known as lizard canaries, and regardless of sex were valued entirely for their plumage; that whereas in the case of canary birds bred for song, the males are of greater value than the females, in the case of lizard canaries, if they have the same plumage, the males and females sell for the same price; that in the present importation the males have no better plumage than the females and are, therefore, of no greater value, and that lizard canaries are only sold by the pair.
On cross-examination he testified that in the present importation the females, instead of being of less value than the males, are, if anything, more valuable because they can reproduce themselves.
Upon this record I find that the proper dutiable value of the involved lizard canaries is the entered value thereof, to wit, $3.75 each, which is the foreign value thereof, there being no higher export value.
Judgment will be rendered accordingly.